DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Handke et al. (DE 2806540) in view of Sasse (6,681,906).
Re: claim 9, Handke shows a hydraulic vibration damper, as in the present invention, comprising:
an outer tube 6 and an inner tube 1 that are filled with damping liquid, wherein the inner tube includes first radial bores 18 that are spaced apart from one another in an axial direction;
a piston rod 2 disposed in the inner tube so as to be movable in a rebound direction and in a compression direction, the piston rod projecting out of the outer tube in the axial direction;
a sealing and guide pack 4, 5 that sealingly closes an end of the outer tube and guides piston rod movement in the rebound and compression directions;

a rebound stop disposed in the piston rod-side working space, wherein the rebound stop starting from a predetermined extension travel of the piston rod produces a travel-dependent rebound stop force, wherein the rebound stop comprises:
a first support ring 10 that is fastened to the piston rod in the axial direction, and
a first auxiliary piston 11, 12 that is supported via a first spring 14, wherein the first auxiliary piston is guided in a contact region on the inner lateral surface of the inner tube, wherein starting from a predetermined length of piston rod movement in the rebound direction the first support ring carries along the first auxiliary piston in the rebound direction against a spring force of the first spring, wherein the first radial bores define a first free throughflow cross section whose size 1s configured to be reduced in a defined manner during movement of the piston rod in the rebound direction by the first auxiliary piston traveling successively over individual bores of the first radial bores with production of a travel- dependently and speed-dependently increasing rebound stop force.
Handke does not show a compression stop as claimed.  Sasse is cited to teach the concept of a damper with decompression 17, 18 and compression 28, 29 stroke buffers.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the damper of Handke to comprise a compression buffer such as 
As modified, the damper of Handke would comprise a compression stop, in the same structures as the decompression stop 10, 11, 12, 14, 18 disposed in the piston rod-remote working space 8, wherein starting from a predetermined retraction travel of the piston rod 2 the compression stop produces a travel-and speed-dependent compression stop force.
Re: claim 10, Handke further shows first auxiliary piston 27 has a hollow cylindrical pot shape with a bottom on which an end of the first spring is supported, and with a cylinder jacket that extends axially in a direction of the sealing and guide pack starting from the bottom, wherein the cylinder jacket is guided in a contact region, which is spaced apart from the bottom, on the inner lateral surface of the inner tube, figure 6.
Re: claim 11, Handke’s damper, as modified, would comprise the compression stop comprises:
a second support ring 10 that is fastened directly or indirectly to the piston rod in the axial direction; and
a second auxiliary piston 11, 12 that is supported via a second spring 14, wherein the second auxiliary piston is guided in a contact region on the inner lateral surface of the inner tube, wherein starting from a predetermined length of piston rod movement in the compression direction the second support ring carries along the second auxiliary piston in the compression direction against a spring force of the second spring, wherein the inner tube includes second radial bores 18 that are spaced apart from one another in the axial direction, wherein the second radial bores define a second 
Re: claim 12, as modified, Handke’s damper would comprise a spacer element is disposed in the piston rod-remote working space, wherein the spacer element is connected to the piston rod, wherein the second support ring is fastened to the spacer element, such as the spacer element for the first support ring.
Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Handke et al. (DE 2806540) in view of Sasse (6,681,906) and further in view of Smith et al. (2015/0192187).
Re: claim 13, Handke’s damper, as rejected above, lacks spring disc structures for the first and second support rings.  Smith is cited to teach the concept of providing spring disc structures to the compression support ring 105.  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the damper of Handke to include spring disc structures for the first and second support rings such as taught by Smith in order to further improving the damping capacity of Handke’s damper.
As modified, the damper of Handke would comprise the first and second support rings are integrated into a spring disc structure of the working piston such that components of the spring disc structure that are disposed in the piston rod-side working space, starting from a predeterminable length of piston rod movement in the rebound direction, carry along the first auxiliary piston in the rebound direction, or components of 
Re: claims 16 and 17, Handke’s damper, as rejected above, lacks spring disc structures for the first and second support rings.  Smith is cited to teach the concept of providing spring disc structures to the compression support ring 105.  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the damper of Handke to include spring disc structures for the first and second support rings such as taught by Smith in order to further improving the damping capacity of Handke’s damper.
As modified, the damper of Handke would comprise the first support ring includes a spring disc pack that includes a spring disc and is configured, at a predeterminable opening pressure, to open a flow passage running through the first support ring; and the second support ring includes a spring disc pack that includes a spring disc and is configured, at a predeterminable opening pressure, to open a flow passage running through the second support ring.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Handke et al. (DE 2806540) in view of Sasse (6,681,906) and further in view of Kolz (2009/0120749).
Re: claim 14, Handke’s damper, as rejected above, shows the inner tube 1 includes an overflow passage in the guide 4 via which the piston rod-side working space 7.  However, Handke does not show a damping force adjustment device.  Kolz is cited to teach a damper wherein the inner tube 2 includes an overflow passage 11 via which 
Re: claim 15, Handke shows the piston rod-side working space and the piston rod-remote working space are connected via the overflow passage to an annular space 9 disposed between the inner tube and the outer tube. However, Handke does not show a damping force adjustment device, as claimed.  Kolz is cited to teach a damper wherein the outer tube 4 has connecting passages 15 via which the damping force adjustment device 13, which is disposed outside the working spaces 8, 8’, is hydraulically connected to the annular space 12, 12’.  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the damper of Handke to include the outer tube having connecting passages via which the damping force adjustment device, which is disposed outside the working spaces, is hydraulically connected to the annular space such as taught by Kolz in order to provide proper adjustment to both a compression stroke and an extension stroke which would improve damping capability and comfort for passengers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Robison, Wossner, Siorek, Luedecke, Hausmann (2 documents) and Dietrich are cited for other dampers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657